Citation Nr: 1602105	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had had active duty for training (ACDUTRA) from January 1979 to April 1979.  The Veteran then had a period of active duty from February 2003 to January 2004, to include a tour in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

This matter was remanded by the Board in February 2011 and September 2012.  Thereafter, in December 2013, the Board again remanded this matter for additional development.  Unfortunately, the requested development was not completed, and the Board issued another remand in April 2014.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, the Board directed that all outstanding VA medical records be obtained and that an opinion be obtained from an appropriate physician to determine whether the Veteran's lumbar spine disorder has been aggravated by his service-connected cervical spine disability.  Although updated treatment records were obtained, with regard to obtaining a VA medical opinion, for reasons set forth below, the Board concludes that there has not been substantial compliance with the April 2014 remand and another remand is necessary.  Stegall v. West, supra.

The Board also notes that during the course of this appeal by the Veteran, by September 2014 RO rating decision, entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating) was granted, effective March 24, 2011.

Although further delay is regrettable, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his low back disability is related to an injury in service in April 2003, or that it is secondary to his service-connected cervical spine disability.

On a VA examination in April 2011, the examiner opined that the Veteran's lumbar spondylosis was not directly related to his active military service or etiologically related to his service-connected myofascial pain syndrome of the cervical spine.  

In March 2013, a VA examiner opined that the Veteran's lumbar spine disability was less likely as not proximately due to or the result of his service-connected cervical spine disorder.  The examiner provided the rationale that the Veteran's lumbar spine disorder was in a different anatomical area with different muscles, nerves, and function, and was not affected by the cervical spine disorder. The examiner found that the Veteran's actual lumbar spondylosis was caused by aging and not by any cervical spine disability.  In addition, the examiner determined that a baseline disability for the lumbar spine disability could not be determined, as there was no evidence in the claims file as to lumbar treatments, the onset of the problem and development of the condition.  

In December 2013, the Board issued a remand finding that the VA examiner in March 2013 did not address the findings in the January 2007 VA examination, reflecting that the Veteran had limited range of motion due to pain at that time, and did not discuss the Veteran's statements as to the onset of his lumbar spine disability.  The Board noted that a baseline disability could be determined by medical evidence of record, such as the information in the January 2007 VA examination report, and by the Veteran's own statements, and that an addendum opinion should therefore be obtained with regard to the issue of aggravation.

In January 2014, a VA examiner reviewed the record and opined that the Veteran's claimed lumbar spine condition (facet joint syndrome and mild lumbar spondylosis) was less likely as not aggravated by his service-connected cervical spine condition.  For rationale, the examiner noted that service treatment records were silent for any lower back complaints, and that the incident reported in service, in which the Veteran was carrying a box with heavy equipment (machine guns), stated he complained of pain on the left side neck and left shoulder only.  The examiner concluded that the Veteran's lumbar conditions (facet joint syndrome and mild lumbar spondylosis) were most likely age-related changes and not secondary to, or aggravated by his service-connected cervical spine (neck sprain) condition.

In the April 2014 remand, the Board notes that although a new examination was provided in January 2014, the examiner did not provide the opinion requested as a rationale was not provided and the examiner did not consider the medical or lay evidence noted in the Board's remand.

In March 2015, the same VA examiner reviewed the record and opined that the Veteran's claimed lumbar spine condition was less likely as not due to/or aggravated by his service-connected cervical spine disability.  For rationale, the examiner noted that service treatment records were completely silent for any lumbar (back) complaints, and that there were many notes in the record in which it is stated that the Veteran was complaining exclusively of left side neck and shoulder pain, but the lower back was not mentioned.  The examiner opined, therefore, that the symptoms reported by the Veteran were less likely than not related to/or aggravated by the incident in service in which the Veteran sustained a cervical spine injury.

After reviewing the March 2015 VA examiner's report, the Board finds problematic the examiner's rationale provided.  In that regard, the VA examiner did not, in determining whether aggravation had occurred, consider the current medical evidence of record (including VA treatment records) as well as the Veteran's own statements regarding his current low back symptoms.  Rather, the examiner indicated that there were no complaints regarding the lower back in the service medical records.  Although the VA examiner was advised, it does not appear, in rendering an opinion, that the VA examiner considered that the Veteran is competent to report his symptoms and history, and that any such reports by the Veteran were to be specifically acknowledged and considered in formulating any opinion, and if the examiner rejected the Veteran's reports of symptomatology, he or she was to provide a reason for doing so.  This was not done.

As noted above, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In view of the foregoing problems with the VA examiner's rationale provided, regrettably another remand is required in order to obtain an examination of the Veteran as well as an opinion with appropriate rationale on the question of whether any current lumbar disability is aggravated by the Veteran's service connected cervical disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination before an examiner that has not yet reviewed this case, to determine whether the Veteran's current lumbar spine disorder has been aggravated by his service-connected cervical spine disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was aggravated (made permanently worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected cervical spine disability.

If the Veteran's current lumbar spine disorder was aggravated by his service-connected cervical spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  In determining whether aggravation has occurred and the baseline of severity, the examiner must consider medical evidence of record, including the result of the January 2007 VA examination, and the Veteran's own statements as to the nature, severity, and frequency of his observable symptoms over time.  This evidence must be specifically discussed in the opinion. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is to be specifically advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2. Thereafter, adjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

